PER CURIAM.
Leroy Sears pleaded guilty to conspiring to distribute and possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. The District Court1 denied his request for a downward departure on the bases of his cultural assimilation into the United States and the hardships he would suffer if deported. Sears was sentenced to seven-and-a-half years (ninety months) imprisonment and five years supervised release. On appeal, he argues that the Court erroneously concluded that it lacked authority to depart.
We have carefully reviewed the transcript of the sentencing hearing. The District Court’s comments show that it did not believe it lacked authority to grant either a cultural-assimilation or a deportation-related-hardship downward departure; rather, it denied Sears such departures because of the particular facts and circumstances of his case. Thus, the matter is unreviewable on appeal. See United States v. Bohena, 223 F.3d 797, 807 (8th Cir.2000), cert. denied, — U.S. -, 121 S.Ct. 1163, 148 L.Ed.2d 1023 (2001); United States v. Lipman, 133 F.3d 726, 731-32 (9th Cir.1998).
Accordingly, we affirm the judgment of the District Court.
A true copy.

. The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska.